Name: Commission Regulation (EC) No 1436/2001 of 13 July 2001 fixing the maximum buying-in price and the quantities of beef to be bought in under the 271st partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 1136/2001
 Type: Regulation
 Subject Matter: trade policy;  prices;  international trade;  animal product
 Date Published: nan

 Avis juridique important|32001R1436Commission Regulation (EC) No 1436/2001 of 13 July 2001 fixing the maximum buying-in price and the quantities of beef to be bought in under the 271st partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 1136/2001 Official Journal L 192 , 14/07/2001 P. 0014 - 0015Commission Regulation (EC) No 1436/2001of 13 July 2001fixing the maximum buying-in price and the quantities of beef to be bought in under the 271st partial invitation to tender as a general intervention measure pursuant to Regulations (EEC) No 1627/89 and (EC) No 1136/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as last amended by Regulation (EC) No 1082/2001(3), lays down buying standards. Pursuant to the above Regulation, an invitation to tender was opened under Article 1(1) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender(4), as last amended by Regulation (EC) No 1236/2001(5), and Article 1 of Commission Regulation (EC) No 1136/2001 of 8 June 2001 opening intervention in accordance with Article 47(5) of Regulation (EC) No 1254/1999(6).(2) Article 13(1) of Regulation (EC) No 562/2000 lays down that a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received while Article 13(2) of that Regulation states that a decision may be taken to make no award. In accordance with Article 36 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in Article 1(6) of Commission Regulation (EC) No 1209/2001 of 20 June 2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(7) are to be accepted.(3) Once tenders submitted in respect of the 271st partial invitation to tender have been considered pursuant to Article 47(8) of Regulation (EC) No 1254/1999, and taking account of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, the maximum buying-in price and the quantities which may be bought in should be fixed for category A and no award made for category C.(4) Article 1(7) of Regulation (EC) No 1209/2001 also opens buying-in of carcases and half-carcases of store cattle and lays down special rules in addition to those laid down for the buying-in of other products. Ã fter consideration of the tenders submitted, it has been decided not to proceed with the tendering procedure.(5) In the light of developments, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the 271st partial invitation to tender opened pursuant to Regulations (EEC) No 1627/89 and (EC) No 1136/2001:(a) for category A:(i) in the Member States or regions thereof meeting the conditions laid down in Article 47(2) of Regulation (EC) No 1254/1999:- the maximum buying-in price shall be EUR 224,00/100 kg of carcases or half-carcases of quality R3,- the maximum quantity of carcases and half-carcases accepted shall be 7017 t;(ii) in the Member States or regions thereof meeting the conditions laid down in Article 47(5) of Regulation (EC) No 1254/1999, no award shall be made;(b) for category C no award shall be made;(c) for carcases and half-carcases of store cattle as referred to in Article 1(7) of Regulation (EC) No 590/2001, no award shall be made.Article 2This Regulation shall enter into force on 14 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 149, 2.6.2001, p. 19.(4) OJ L 159, 10.6.1989, p. 36.(5) OJ L 168, 23.6.2001, p. 18.(6) OJ L 154, 9.6.2001, p. 12.(7) OJ L 165, 21.6.2001, p. 15.